Citation Nr: 1548065	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  11-05 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for a skin condition.

The Veteran withdrew his request for a hearing relating to this claim. This appeal has been partially processed through the electronic Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's diagnosed skin condition is not etiologically related to service, to include herbicide exposure in service.


CONCLUSION OF LAW

The criteria for service connection for a skin condition have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014).  In this case, the Veteran was provided with the relevant notice and information in a March 2010 letter prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Neither the Veteran nor his representative has alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  In this case, the Veteran's service records, VA treatment records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran has not alleged that there exist any relevant records which have not been associated with the claims file.  The Veteran was also provided with VA examinations which contain a description of the history of the disability at issue, document and consider the relevant medical facts and principles, and provide opinions regarding the etiology of the Veteran's claimed condition.  As such, VA's duty to assist with respect to obtaining relevant records and an examination has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

With respect to the first element, a current disability, the record reflects a diagnosis of dermatitis/eczema, more specifically folliculitis.  The Board notes that the Veteran contains a May 2012 letter from VA doctor A.T., M.D., stating that the Veteran was being treated for "Chloracne and other skin conditions," "Rash and other non-specific eruption and Contact dermatitis and other eczema," although a subsequent June 2012 VA medical exam declined to diagnose the Veteran with chloracne and diagnosed the Veteran with focal perifolliculitis only. Notwithstanding this ultimately irrelevant diagnosis discrepancy which the Board addresses supra, the Board finds that the first element requiring competent evidence of a current disability has been met. 

With respect to the second element, in-service incurrence of a disease, service treatment records are negative for any complaints, treatment, or diagnoses of a skin condition.  During service, the Veteran denied a history of any skin conditions both at a May 1971 examination and again at his separation examination in August 1971 (during which he identified other conditions including, e.g., leg cramps, frequent or painful urination, venereal disease, back trouble, and nervous trouble).  The Board notes that both of these examinations occurred after the Veteran's return from Vietnam in December 1970.  Subsequent to service, the Veteran's VA treatment records do not reflect any reference to any skin condition until, at the earliest, 2004.  In October 2004, VA treatment records reflect a diagnosis of dermatitis due to a rash, and in July 2006, VA treatment records reflect a diagnosis of tinea versicolor due to a rash on his back.  The Board notes that the Veteran reported that the only treatment he has received for his skin condition has been at VA, see June 2012 VA examination, and that private medical treatment records relating to skin conditions reflect only a fungal infection in July 2009.  As such, the Veteran's medical treatment records do not reflect any evidence of a skin condition prior to 2004.  

The Board also considers the lay testimony of record in determining whether the second element has been met.  Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the appellate court. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
First, the Board notes that the lay evidence of record does not support, and the Veteran does not contend, that he received an actual diagnosis of any skin condition during service or indeed within several decades after his separation from service.  The claims file does contain statements by the Veteran that he had a rash "shortly after" returning from Vietnam which has never gone away. See May 2012 letter from VA doctor & June 2012 VA medical examination record.   The claims file also contains lay statements from the Veteran's spouse stating that the Veteran had "skin discoloration on his back and arms" as early as 1973, and from his two sisters that he started "having rashes... over his back and upper arms... upon his return from Vietnam."  However, the Board notes that when the Veteran first filed for service-connected benefits in 2004, he reported that he had a "rash" on his arm and back "since the 1980's." See October 2004 VA Medical Records.  The Board has fully considered these lay assertions.  The Board acknowledges that the Veteran and his family are competent to provide this evidence of their own experiences and observations.  However, while a layperson is competent to report on the onset and continuity of symptoms, see Layno v. Brown, 6 Vet. App. 465, 470 (1994), the Board must assess not only the competence but also the credibility and ultimate weight (probative value) given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of statements, facial plausibility, and consistency with other evidence. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Board finds that these lay statements do not establish that the Veteran's current skin condition had its onset during service.  First, the lay statements are somewhat internally inconsistent.  This Veteran's 2004 statement that his skin condition started "in the 1980's," made in the context of treatment, is inconsistent with other lay statements reporting an onset in the early 1970's.  Second, the lay statements are inconsistent with the Veteran's service treatment records, which do not contain any entries relating to any skin conditions prior to 2004 at the earliest, and which reflect that the Veteran affirmatively denied a history of skin conditions at a May 1971 examination and again at the time of his separation in August 1971 (during which he identified other conditions including, e.g., leg cramps, frequent or painful urination, venereal disease, back trouble, and nervous trouble), both examinations occurring after his return from Vietnam in December 1970. See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  The Board finds these medical treatment records to be of greater probative value than more recent, and somewhat internally inconsistent, statements from the Veteran and his family regarding the existence of a skin condition either during service or shortly thereafter. See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (contemporaneous medical findings may be given more probative weight).  

For these reasons, the second element of service connection, in-service incurrence of a disease, has not been satisfied.  Therefore, service connection for a skin condition as directly related to service is not warranted.

The Board has also specifically considered whether service connection for a skin condition is warranted on the basis of herbicide exposure.  As noted infra, the Veteran served in Vietnam between February and December 1970, see Form DD 214, and therefore he is presumed to have been exposed to herbicides in service. 38 C.F.R. § 3.307(a)(6).  While the Veteran's currently diagnosed condition of folliculitis is not among those conditions presumptively associated with exposure to herbicides, 38 C.F.R. § 3.309(e), the Board notes that the record contains a May 2012 letter from VA physician A.T., M.D., asserting that the Veteran is "currently followed" for "Chloracne and other skin conditions" and that "it is least as likely as not (50/50 probability) that [the Veteran's] chloracne began within one year of departure from Vietnam."  Chloracne is among those conditions presumptively associated with herbicide exposure, provided that it manifests to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed. 38 C.F.R. § 3.307(a)(6)(ii).  However, in this case, the record does not support a current diagnosis of chloracne, and, even assuming the existence of a current diagnosis of chloracne, as discussed infra, there is no documentary or medical treatment evidence in the record to suggest that chloracne, or any skin condition, manifested within a year of the Veteran's last presumed exposure to herbicide.  
Regarding the lack of a current diagnosis of chloracne, the May 2012 VA letter opinion referencing chloracne is purportedly based on "the notes of the Dermatology depart [sic] at the Charlestown VAMC," "clinical records and colleague's records, and also the veteran's lay statement," and does not purport to be based on the examiner's physical examination of the Veteran.  This letter is the first and only reference to chloracne in the medical treatment record, and the stated basis is contradicted by the Veteran's medical treatment record, including a subsequent June 2012 VA medical examination and opinion specifically denying the existence of a chloracne diagnosis or any existing VA medical records supporting a diagnosis of chloracne.  As such, the proffered conclusion is apparently based solely on an inaccurate factual predicate and is therefore without basis and of low probative value. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual predicate is of no probative value); see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).  Rather, the Board finds the June 2012 VA medical examination and opinion to be of greater probative value.  The June 2012 VA medical examiner opined that the Veteran's skin condition is less likely than not related to service, specifically noting, inter alia, the lack of medical treatment records reflecting any skin condition within decades of separation from service or showing any development of the Veteran's current skin condition, the Veteran's denial of skin conditions in service, and the lack of a medically recognized connection between the Veteran's diagnosed condition of folliculitis and herbicide exposure.  Unlike the May 2012 letter opinion, the June 2012 opinion is apparently based not only on a physical examination of the Veteran but also an accurate review of the Veteran's medical treatment records, and contains a clear and well supported rationale; as such, the Board finds it to be of greater probative value than the May 2012 opinion. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

For these reasons, service connection for a skin condition due to herbicide exposure in service is not warranted.  


The preponderance of the evidence is against finding that the Veteran has a skin condition etiologically related to service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a skin condition is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


